DETAILED ACTION

This action is in response to the amendment filed on 5/24/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 19, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 19 requires “styrene-butadiene-styrene or styrene-butadiene-styrene”.  The limitation is unclear and confusing.  It appears “styrene-butadiene-styrene or styrene-butadiene-styrene” is intended to be - - styrene-ethylene-butadiene-styrene or styrene-butadiene-styrene - - (see further page 6 of the remarks filed 5/24/22).  This is the interpretative given the limitation.
Claim 24 recites the limitation "the component part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the component part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 5, 7-17, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2012/0150150) in view of Feeney et al. (U.S. Patent 3,970,623), Frojd (EP 2674185), and Kaneko (U.S. Patent Application Publication 2011/0058982).  
Cai discloses a method of solvent bonding a drainage member (connector 30 capable of draining tube 20 and thus considered a drainage member) to a catheter tube (tube 20 capable of use as a urinary catheter tube and considered a urinary catheter tube), the method comprising: applying a solvent and an adhesive to a surface of at least one of the urinary catheter tube and the drainage member, wherein the urinary catheter tube is made from thermoplastic elastomer; and contacting the urinary catheter tube to the drainage member to form a bond therebetween (Figure 1 and Paragraphs 0035-0041, 0046, and 0047).  
As to the limitation in claim 1 of “applying a solvent containing a tackifier” and claims 10, 11, 13-17, 19, and 26, Cai teaches adhesive and solvent bonding the tube and member (Paragraph 0035 and “… one or more of friction, adhesive and solvent bonding”).  Cai does not require any particular adhesive (Paragraph 0046).  Cai does not require any particular solvent teaching solvent such as toluene, xylene, etc. swell the thermoplastic elastomer (Paragraph 0047).  Known adhesive that has especially balanced properties of adhesion, cohesion and elasticity in addition to peel and shear strengths useful for adhering materials together on a pressure-sensitive basis comprises butadiene/styrene copolymer (regarding claim 19 to at least in part include styrene-butadiene-styrene), tackifier (regarding claim 13 the tackifier comprises a hydrogenated rosin and regarding claim 14 the tackifier comprises an ester of hydrogenated rosin and regarding claim 15 the tackifier is in the amount of less than 20 wt% of the solvent containing the tackifier see Example II (e.g. wherein the solvent content in the example is 90 parts and the tackifier content is 15 parts in the solvent containing a tackifier) wherein the solvent conventionally prepares a suitable mixture capable of being applied as an adhesive) and solvent (e.g. regarding claim 11 the solvent comprises at least one of toluene, xylene, etc.) as taught by Feeney (Column 1, lines 9-16 and Column 3, lines 25-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai comprises applying an adhesive comprising a solvent containing a tackifier between the tube and member, i.e. (regarding claims 16 and 17) to the surface of the tube and to the surface of the member, to form a bond therebetween not only as a simple substitution of a known adhesive to yield predictable results but the adhesive has especially balanced properties of adhesion, cohesion and elasticity in addition to peel and shear strengths useful for adhering materials together on a pressure-sensitive basis as taught by Feeney and further (regarding claim 10) wherein the solvent, consistent with the same as taught by Cai, swells the thermoplastic elastomer to achieve both adhesive and solvent bonding as directed by Cai and further (regarding claim 15) wherein the tackifier is in the amount of less than 20 wt% of the solvent containing the tackifier and (regarding claim 26) wherein the solvent content is from about 92%-98% and the tackifier content is from about 2% to about 8% in the solvent containing a tackifier not only as directed by Feeney but wherein the amount solvent is selected as that which conventionally prepares a suitable mixture capable of being applied as an adhesive as directed by Feeney it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range(s) is critical and Cai and Feeney do not teach away from the claimed range(s) (See MPEP 2144.05).
As to the limitation in claim 1 of “the drainage member are made from thermoplastic elastomer” and claims 4, 7, and 8, Cai teaches the member/connector is made from polymeric material and including “The flexible tubing joined to the connector is relative soft and flexible as well as easy to bend and manipulate in actual applications.” (Paragraph 0045) without expressly teaching thermoplastic elastomer.  It is known the connector and tube (while formed with the same or different characteristics towards softness and/or rigidity) are made from thermoplastic elastomer as the polymeric material (and regarding claim 4 the thermoplastic elastomer comprises a styrenic block copolymer comprising styrene ethylene butylene styrene polymer see paragraph 0043 of Frojd and further Cai teaches the thermoplastic elastomer of the tube comprises a styrenic block copolymer such as a blend of thermoplastic elastomer and a second polymer including polyolefin see paragraph 0040 and regarding claims 7 and 8 the thermoplastic elastomer is a mixture or combination of thermoplastic elastomer and a second polymer including polypropylene see paragraph 0043 of Frojd) as evidenced by Frojd (Paragraphs 0033-0035, 0042, and 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drainage member taught by Cai is made from thermoplastic elastomer as a simple substitution of one known and conventional polymeric material to yield predictable results as evidenced by Frojd.
As to the limitation in claim 1 of “exposing the bonded urinary catheter tube and drainage member to a selected dose of radiation” and claims 21-23, Cai does not expressly teach a step of exposing the bonded urinary catheter tube and drainage member to radiation wherein it is well understood by one of ordinary skill in the art to expose an assembled and packaged medical device (e.g. catheter) to a selected dose of radiation for sterilization (and regarding claim 21 wherein the radiation is gamma radiation and regarding claim 22 wherein the radiation is ebeam radiation and regarding claim 23 wherein the selected dose of radiation is from about 25kGy-45kGy, e.g. 15 to 60 kGy) as evidenced by Kaneko (Figures 1 and 2 and Paragraphs 0001, 0028, 0047, 0066, and 0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai further comprise the conventional step of exposing an assembled and packaged medical device comprising the bonded urinary catheter tube and drainage member to a selected dose of radiation for sterilization as evidenced by Kaneko.
As to the limitations in claim 1 of “drainage member” and “urinary catheter tube”, the tube (20) taught by Cai comprises a tube capable of use as a urinary catheter tube (including as catheter is the known intended use described by Cai see paragraphs 0005 and 0010) and the connector (30) comprises a connector through which the tube is capable of being drained and/or connected to a drain (including as is the known intended use described by Cai see paragraph 0010) and thus considered a drainage member.  Alternatively, in the event it is somehow considered Cai does not necessarily teach the limitations the following optional rejection is made.  Conventional tubes of the type taught by Cai are urinary catheter tubes and conventional connectors are to a drainage container, tube, etc. as evidenced by Frojd (Paragraphs 0001, 0014, and 0035).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tube taught by Cai comprises a urinary catheter tube and the connector comprises a drainage member such as a connector through which the tube is capable of being drained and/or which is capable of being connected with a drain as is the suggested conventional intended use of the tube and connector as set forth by Cai such as in paragraphs 0005 and 0010 and optionally further either as a simple substitution of one known tube and/or connector for another to yield predictable results or so that the tube and connector are capable of to be used as a urinary catheter bonded to a connector for a drainage member each as evidenced by Frojd. 
Regarding claim 5, Cai does not expressly teach the styrenic block copolymer of the tube comprises styrene ethylene butylene styrene polymer.  Cai is not limited to any particular block copolymer (paragraph 0040 of Cai) wherein conventional block copolymer (including for the tube) comprise styrene ethylene butylene styrene polymer as evidenced by Frojd (Paragraph 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic elastomer taught by Cai as modified by Feeney, Frojd, and Kaneko comprise styrene ethylene butylene styrene polymer as a simple substitution of one styrenic block copolymer for another to yield predictable results as evidenced by Frojd.
Regarding claim 9, Cai as modified by Feeney, Frojd, and Kaneko teach the urinary catheter tube and the drainage member are made from a blend of thermoplastic elastomer and a second polymer comprising polyolefin and including the second polymer comprises a polypropylene as taught by Frojd as set forth above wherein Cai does not expressly disclose the polyolefin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polyolefin taught by Cai as modified by Feeney, Frojd, and Kaneko is polypropylene as a simple substitution of one known conventional polyolefin to yield predictable results as evidenced by Frojd.
Regarding claim 12, neither the specification nor claims define “compatible” so that the term is given its ordinary and customary meaning given by those of ordinary skill in the art at the time of the invention (see MPEP 2111.01) of capable of to exist together with something else wherein tube (20) made from the thermoplastic elastomer is compatible, i.e. capable of to exist together, with the tackifier not only as evidenced by Feeney wherein the adhesive is useful for adhering materials together but the thermoplastic elastomer and tackifier taught by Cai as modified by Feeney, Frojd, and Kaneko are consistent and in agreement with that in the instant specification and including that claimed so that just as in the instant invention “the tackifier is compatible with the thermoplastic elastomer” so does the evidence of record suggest is the same expected result in Cai as modified by Feeney, Frojd, and Kaneko.
Regarding claims 24 and 25, the Office is unequipped to test Cai as modified by Feeney, Frojd, and Kaneko to determine the bond strength between the catheter tube and the drainage member/the component part.  However, because the method and materials for the catheter tube bonded to the drainage member/the component part taught by Cai as modified by Feeney, Frojd, and Kaneko are consistent and in agreement with that claimed and disclosed in the specification as resulting in the bond strength between the catheter tube and the drainage member/the component part is at least 70 N such evidence suggests the same result regarding the bonding strength in Cai as modified by Feeney, Frojd, and Kaneko.
Claims 1, 4, 5, 7-10, 12-17, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Gang et al. (CN 102101997 and see also the machine translation), Frojd, and Kaneko.
Cai is described above in full detail.
As to the limitation in claim 1 of “applying a solvent containing a tackifier” and claims 10, 13-17, 19, and 26, Cai teaches adhesive and solvent bonding the part and substrate (Paragraph 0035 and “… one or more of friction, adhesive and solvent bonding”).  Cai does not require any particular adhesive (Paragraph 0046).  Known all-purpose adhesive that is non-toxic, environmentally friendly, convenient construction, good temperature resistance, and good aging resistance comprises tackifier (regarding claim 13 the tackifier comprises a hydrogenated rosin and regarding claim 14 the tackifier comprises an ester of hydrogenated rosin and regarding claim 15 the tackifier is in the amount of less than 20 wt% of the adhesive comprising the solvent containing the tackifier see paragraph 0013 (e.g. wherein the solvent content is for example three solvents at 3-20%, 2-10%, and 40-60% and the tackifier content is for example 13-32% in an adhesive comprising the solvent containing a tackifier) wherein the solvent prepares a suitable mixture capable of being applied such as by spraying), solvent and (regarding claim 19) further includes styrene-ethylene-butadiene-styrene as taught by Gang (Paragraphs 0007-0012, 0027, and 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai comprises applying an adhesive comprising a solvent containing a tackifier between the tube and member, i.e. (regarding claims 16 and 17) to the surface of the tube and to the surface of the member, to form a bond therebetween not only as a simple substitution of a known adhesive to yield predictable results but the adhesive is non-toxic, environmentally friendly, convenient construction, good temperature resistance, and good aging resistance as taught by Gang and further (regarding claim 10) wherein the solvent swells the thermoplastic elastomer (consistent with solvent swells the thermoplastic elastomer as directed by Cai) to achieve both adhesive and solvent bonding as directed by Cai and (regarding claim 15) wherein the tackifier is in the amount of less than 20 wt% of the solvent containing the tackifier and (regarding claim 26) wherein the solvent content is from about 92%-98% and the tackifier content is from about 2% to about 8% in the solvent containing a tackifier not only as directed by Gang but wherein the amount solvent is selected that prepares a suitable mixture capable of being applied such as by spraying as directed by Gang it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range(s) is critical and Cai and Gang do not teach away from the claimed range(s) (See MPEP 2144.05).
As to the limitation in claim 1 of “the drainage member are made from thermoplastic elastomer” and claims 4, 7, and 8, Cai teaches the connector is made from polymeric material and including “The flexible tubing joined to the connector is relative soft and flexible as well as easy to bend and manipulate in actual applications.” (Paragraph 0045) without expressly teaching thermoplastic elastomer.  Frojd (and including regarding claims 4, 7, and 8) is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drainage member taught by Cai is made from thermoplastic elastomer as a simple substitution of one polymer material to yield predictable results as evidenced by Frojd.
As to the limitation in claim 1 of “exposing the bonded urinary catheter tube and drainage member to a selected dose of radiation” and claims 21-23, Cai does not expressly teach a step of exposing the bonded urinary catheter tube and drainage member to radiation.  Kaneko (and including regarding claims 21-23) is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai further comprise the conventional step of exposing an assembled and packaged medical device comprising the bonded urinary catheter tube and drainage member to a selected dose of radiation for sterilization as evidenced by Kaneko.
As to the limitations in claim 1 of “drainage member” and “urinary catheter tube”, in the event it is somehow considered Cai (as fully described above) does not necessarily teach the limitations the following optional rejection is made.  Frojd is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tube taught by Cai comprises a urinary catheter tube and the connector comprises a drainage member such as a connector through which the tube is capable of being drained and/or which is capable of being connected with a drain as is the suggested conventional intended use of the tube and connector as set forth by Cai such as in paragraphs 0005 and 0010 and optionally further either as a simple substitution of one known tube and/or connector for another to yield predictable results or so that the tube and connector are capable of to be used as a urinary catheter bonded to a connector for a drainage member each as evidenced by Frojd. 
Regarding claim 5, Cai does not expressly teach the styrenic block copolymer of the tube comprises styrene ethylene butylene styrene polymer.  Cai is not limited to any particular block copolymer (paragraph 0040 of Cai) wherein conventional block copolymer (including for the tube) comprise styrene ethylene butylene styrene polymer as evidenced by Frojd (Paragraph 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic elastomer taught by Cai as modified by Gang, Frojd, and Kaneko comprise styrene ethylene butylene styrene polymer as a simple substitution of one styrenic block copolymer for another to yield predictable results as evidenced by Frojd.
Regarding claims 9, 12, 24, and 25, Cai as modified by Gang, Frojd, and Kaneko are considered to teach the limitations of each claim for the same reasons as set forth above in paragraph 9 regarding Cai as modified by Feeney, Frojd, and Kaneko not repeated here for brevity and regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polyolefin taught by Cai as modified by Gang, Frojd, and Kaneko is polypropylene as a simple substitution of one known conventional polyolefin to yield predictable results as evidenced by Frojd.
Claims 1, 7-17, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Feeney, Raetzsch et al. (U.S. Patent 6,310,140), Kaneko, and optionally further Frojd.  
Cai is described above in full detail. 
As to the limitation in claim 1 of “applying a solvent containing a tackifier” and claims 10, 11, 13-17, 19, and 26, Cai teaches adhesive and solvent bonding the tube and member (Paragraph 0035 and “… one or more of friction, adhesive and solvent bonding”).  Cai does not require any particular adhesive (Paragraph 0046).  Cai does not require any particular solvent teaching solvent such as toluene, xylene, etc. swell the thermoplastic elastomer (Paragraph 0047).  Feeney (and including regarding claims 11, 13-15, and 19) is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai comprises applying an adhesive comprising a solvent containing a tackifier between the tube and member, i.e. (regarding claims 16 and 17) to the surface of the tube and to the surface of the member, to form a bond therebetween not only as a simple substitution of a known adhesive to yield predictable results but the adhesive has especially balanced properties of adhesion, cohesion and elasticity in addition to peel and shear strengths useful for adhering materials together on a pressure-sensitive basis as taught by Feeney and further (regarding claim 10) wherein the solvent, consistent with the same as taught by Cai, swells the thermoplastic elastomer to achieve both adhesive and solvent bonding as directed by Cai and further (regarding claim 15) wherein the tackifier is in the amount of less than 20 wt% of the solvent containing the tackifier and (regarding claim 26) wherein the solvent content is from about 92%-98% and the tackifier content is from about 2% to about 8% in the solvent containing a tackifier not only as directed by Feeney but wherein the amount solvent is selected as that which conventionally prepares a suitable mixture capable of being applied as an adhesive as directed by Feeney it being noted In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range(s) is critical and Cai and Feeney do not teach away from the claimed range(s) (See MPEP 2144.05).
As to the limitation in claim 1 of “the drainage member are made from thermoplastic elastomer”, Cai teaches the member/connector is made from polymeric material and preferably durable polymeric material (paragraph 0044) without expressly teaching thermoplastic elastomer.  Known polymeric material having high strength, elasticity, and impact-resistance, i.e. durable polymeric material, that can be processed easily and recycled advantageously (and used in connectors and medical technology) is thermoplastic elastomer, e.g. polyolefin elastomers, as taught by Raetzsch (Column 1, lines 9-24 and Column 2, lines 14-18 and Column 9, lines 36-45).  It is further known the connector and tube (while formed with the same or different characteristics towards softness and/or rigidity) comprise thermoplastic elastomer, e.g. polyolefin elastomers, as evidenced by Frojd (Paragraphs 0033-0035, 0042, and 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drainage member taught by Cai is made from thermoplastic elastomer not only as a simple substitution of one polymer material for another to yield predictably results but is polymeric material having high strength, elasticity, and impact-resistance, i.e. durable polymeric material, that can be processed easily and recycled advantageously as taught by Raetzsch and optionally further Frojd.
As to the limitation in claim 1 of “exposing the bonded urinary catheter tube and drainage member to a selected dose of radiation” and claims 21-23, Cai does not expressly teach a step of exposing the bonded urinary catheter tube and drainage member to radiation.  Kaneko (and including regarding claims 21-23) is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai further comprise the conventional step of exposing an assembled and packaged medical device comprising the bonded urinary catheter tube and drainage member to a selected dose of radiation for sterilization as evidenced by Kaneko.
As to the limitations in claim 1 of “drainage member” and “urinary catheter tube”, in the event it is somehow considered Cai (as fully described above) does not necessarily teach the limitations the following optional rejection is made.  Frojd is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tube taught by Cai comprises a urinary catheter tube and the connector comprises a drainage member such as a connector through which the tube is capable of being drained and/or which is capable of being connected with a drain as is the suggested conventional intended use of the tube and connector as set forth by Cai such as in paragraphs 0005 and 0010 and optionally further either as a simple substitution of one known tube and/or connector for another to yield predictable results or so that the tube and connector are capable of to be used as a urinary catheter bonded to a connector for a drainage member each as evidenced by Frojd. 
Regarding claims 7-9, Cai as modified by Feeney, Raetzsch, Kaneko, and optionally further Frojd teach the urinary catheter tube and the drainage member are made from a blend of thermoplastic elastomer and a second polymer comprising polyolefin and including the second polymer comprises a polypropylene as taught by Raetzsch wherein Cai does not expressly disclose the polyolefin (Paragraph 0040 of Cai and Column 2, lines 20-31 and Column 5, lines 16-19 of Raetzsch).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polyolefin taught by Cai as modified by Feeney, Raetzsch, Kaneko, and optionally further Frojd is polypropylene not only as a simple substitution of one known conventional polyolefin to yield predictable results but optionally to form the tube having high strength, elasticity, and impact-resistance, i.e. durable polymeric material, that can be processed easily and recycled advantageously as evidenced by Raetzsch.
Regarding claims 12, 24, and 25, Cai as modified by Feeney, Raetzsch, Kaneko, and optionally further Frojd are considered to teach the limitations of each claim for the same reasons as set forth above in paragraph 9 regarding Cai as modified by Feeney, Frojd and Kaneko not repeated here for brevity.
Claims 1, 7-10, 12-17, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Gang, Raetzsch, Kaneko, and optionally further Frojd.
Cai is described above in full detail. 
As to the limitation in claim 1 of “applying a solvent containing a tackifier” and claims 10, 13-17, 19, and 26, Cai teaches adhesive and solvent bonding the part and substrate (Paragraph 0035 and “… one or more of friction, adhesive and solvent bonding”).  Cai does not require any particular adhesive (Paragraph 0046).  Gang (and including regarding claims 13-15 and 19) is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai comprises applying an adhesive comprising a solvent containing a tackifier between the tube and member, i.e. (regarding claims 16 and 17) to the surface of the tube and to the surface of the member, to form a bond therebetween not only as a simple substitution of a known adhesive to yield predictable results but the adhesive is non-toxic, environmentally friendly, convenient construction, good temperature resistance, and good aging resistance as taught by Gang and further (regarding claim 10) wherein the solvent swells the thermoplastic elastomer (consistent with solvent swells the thermoplastic elastomer as directed by Cai) to achieve both adhesive and solvent bonding as directed by Cai and (regarding claim 15) wherein the tackifier is in the amount of less than 20 wt% of the solvent containing the tackifier and (regarding claim 26) wherein the solvent content is from about 92%-98% and the tackifier content is from about 2% to about 8% in the solvent containing a tackifier not only as directed by Gang but wherein the amount solvent is selected that prepares a suitable mixture capable of being applied such as by spraying as directed by Gang it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range(s) is critical and Cai and Gang do not teach away from the claimed range(s) (See MPEP 2144.05).
As to the limitation in claim 1 of “the drainage member are made from thermoplastic elastomer”, Cai teaches the connector is made from polymeric material and preferably durable polymeric material (paragraph 0044) without expressly teaching thermoplastic elastomer.  Raetzsch and Frojd are described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drainage member taught by Cai is made from thermoplastic elastomer not only as a simple substitution of one polymer material for another to yield predictable results but is polymeric material having high strength, elasticity, and impact-resistance, i.e. durable polymeric material, that can be processed easily and recycled advantageously as taught by Raetzsch and optionally further Frojd.
As to the limitation in claim 1 of “exposing the bonded urinary catheter tube and drainage member to a selected dose of radiation” and claims 21-23, Cai does not expressly teach a step of exposing the bonded urinary catheter tube and drainage member to radiation.  Kaneko (and including regarding claims 21-23) is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai further comprise the conventional step of exposing an assembled and packaged medical device comprising the bonded urinary catheter tube and drainage member to a selected dose of radiation for sterilization as evidenced by Kaneko.
As to the limitations in claim 1 of “drainage member” and “urinary catheter tube”, in the event it is somehow considered Cai (as fully described above) does not necessarily teach the limitations the following optional rejection is made.  Frojd is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tube taught by Cai comprises a urinary catheter tube and the connector comprises a drainage member such as a connector through which the tube is capable of being drained and/or which is capable of being connected with a drain as is the suggested conventional intended use of the tube and connector as set forth by Cai such as in paragraphs 0005 and 0010 and optionally further either as a simple substitution of one known tube and/or connector for another to yield predictable results or so that the tube and connector are capable of to be used as a urinary catheter bonded to a connector for a drainage member each as evidenced by Frojd. 
Regarding claims 7-9, Cai as modified by Gang, Raetzsch, Kaneko, and optionally further Frojd teach the urinary catheter tube and the drainage member are made from a blend of thermoplastic elastomer and a second polymer comprising polyolefin and including the second polymer comprises a polypropylene as taught by Raetzsch wherein Cai does not expressly disclose the polyolefin (Paragraph 0040 of Cai and Column 2, lines 20-31 and Column 5, lines 16-19 of Raetzsch).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polyolefin taught by Cai as modified by Gang, Raetzsch, Kaneko, and optionally further Frojd is polypropylene not only as a simple substitution of one known conventional polyolefin to yield predictable results but optionally to form the tube having high strength, elasticity, and impact-resistance, i.e. durable polymeric material, that can be processed easily and recycled advantageously as evidenced by Raetzsch.
Regarding claims 12, 24, and 25, Cai as modified by Gang, Raetzsch, Kaneko, and optionally further Frojd are considered to teach the limitations of each claim for the same reasons as set forth above in paragraph 9 regarding Cai as modified by Feeney, Frojd and Kaneko not repeated here for brevity.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, Feeney, Frojd, and Kaneko as applied to claims 1, 4, 5, 7-17, 19, and 21-26 above, and further in view of Guerra et al. (WO 2016/020774).  Additionally, claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, Gang, Frojd, and Kaneko as applied to claims 1, 4, 5, 7-10, 12-17, 19, and 21-26 above, and further in view of Guerra.  
Cai and Frojd are each described above in full detail.  Cai does not expressly teach the styrenic block copolymer (of the tube) comprises styrene ethylene butylene styrene polymer wherein the styrene content is greater than 20 weight percent, and Frojd teaches the styrenic block copolymer (of the drainage member) comprises styrene ethylene butylene styrene polymer without expressly teaching the styrene content.  Cai is not limited to any particular block copolymer (paragraph 0040 of Cai) wherein conventional block copolymer for a medical device such as a tube, drainage member, etc. that is bacteriologically pure as possible comprise styrene ethylene butylene styrene polymer wherein the styrene content is greater than 20 weight percent as evidenced by Guerra (Page 1, lines 16-19 and line 27 to Page 2, line 1 and Page 2, line 26 and Page 4, lines 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic elastomer taught by Cai as modified by Feeney or Gang, Frojd, and Kaneko comprise styrene ethylene butylene styrene polymer wherein the styrene content is greater than 20 weight percent not only as a simple substitution of one styrenic block copolymer to yield predictable results but so that the tube and connector are each bacteriologically pure as possible as evidenced by Guerra.

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
In view of the amendments filed 5/24/22 the previous rejections as set forth in the Office action mailed 2/28/22 are withdrawn.
	Applicants argue, “However, the connector (which is compared to the other component part) is made from an opposite type of material, that which is durable, and therefore not a thermoplastic elastomer.”.
	This argument is not persuasive wherein Cai does not teach away from the connector is a thermoplastic elastomer, and Cai does not teach a thermoplastic elastomer is not durable (further durable polymeric material is only preferable).  A thermoplastic elastomer is durable at least as evidenced by newly cited Raetzsch.
	Applicants argue, “The Office uses the reference of Kaneko to teach exposing a device to radiation, however, the radiation of Kaneko is applied for sterilization and does not provide the unexpected result of increased bond strength with the solvent bonding of the current invention.”.
	It is initially noted there is no quantitative evidence of record that the bond strength is improved after the bonded materials have been exposed to radiation (see MPEP 716.02(b) wherein there is no direct or indirect comparison between bond strengths of the bonded materials both exposed and not exposed to radiation).  Additionally, the claims are not commensurate in scope with the result as any results were obtained after receiving a dose between about 25 kGy and 45 kGy of gamma or E-beam radiation there being no single claim to require each condition (see paragraph 0020 of the specification).  Further, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention wherein there is no evidence of unexpected results of record to outweigh that taught by Kaneko to expose an assembled and packaged medical device (e.g. catheter) to a selected dose of radiation for sterilization.
In response to applicant’s argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, teaching, suggestion, or motivation to combine each reference is expressly set forth in each obviousness statement above in each rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746